UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4558


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRANDON JAMAINE DODD, a/k/a BJ,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:10-cr-00423-JMC-1)


Submitted: April 1, 2020                                          Decided: April 15, 2020


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scarlet B. Moore, Greenville, South Carolina, for Appellant. Sloan Price Ellis, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Brandon Jamaine Dodd appeals from the district court’s order revoking his

supervised release and sentencing him to 18 months’ imprisonment. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but questioning whether the district court abused its

discretion in revoking Dodd’s supervised release term and erred in sentencing him.

Although advised of his right to file a supplemental pro se brief, Dodd has not done so.

We affirm.

        We review the district court’s revocation of supervised release for abuse of

discretion and the court’s factual determinations underlying the conclusion that a violation

occurred for clear error. United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015). Dodd

admitted to the violation alleged in the petition to revoke his supervised release. We

therefore find no abuse of discretion in the court’s decision to revoke his supervised release

term.

        Turning to Dodd’s sentence, “[a] district court has broad discretion when imposing

a sentence upon revocation of supervised release.” United States v. Webb, 738 F.3d 638,

640 (4th Cir. 2013). We will affirm a revocation sentence that “is within the prescribed

statutory range and is not plainly unreasonable.” United States v. Crudup, 461 F.3d 433,

440 (4th Cir. 2006).      “When reviewing whether a revocation sentence is plainly

unreasonable, [we] must first determine whether it is unreasonable at all.” United States

v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010). A revocation sentence is procedurally

reasonable where, as here, the district court adequately explains the sentence after

                                              2
considering the Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a)

(2018) factors. United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017); see 18 U.S.C.

§ 3583(e) (2018). A revocation sentence is substantively reasonable if the court states a

proper basis for concluding that the defendant should receive the sentence imposed, up to

the statutory maximum. Crudup, 461 F.3d at 440. “A court need not be as detailed or

specific when imposing a revocation sentence as it must be when imposing a post-

conviction sentence, but it still must provide a statement of reasons for the sentence

imposed.” Thompson, 595 F.3d at 547 (internal quotation marks omitted). Only if a

sentence is either procedurally or substantively unreasonable do we consider whether the

sentence is plainly unreasonable. United States v. Moulden, 478 F.3d 652, 656 (4th Cir.

2007). We have reviewed the record and conclude that Dodd’s sentence, which is within

both the statutory maximum and the policy statement range, is not plainly unreasonable.

      In accordance with Anders, we have reviewed the entire record in this case and

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Dodd, in writing, of the right to petition the

Supreme Court of the United States for further review. If Dodd requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Dodd. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED

                                            3